Citation Nr: 1701702	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches, including as secondary to the service-connected scar with disfigurement status post nasal laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from October 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2011, the Veteran submitted additional evidence (i.e., VA treatment records dated in July 2011) accompanied by waiver.  Accordingly, the Board will consider the evidence in the first instance during the course of review.

In October 2015, the Board remanded the appeal for a supplemental VA medical opinion addressing the likely etiology of the headaches and certain lay and medical evidence of record, and subsequent readjudication of the appeal.  In October 2015, a VA examination with a medical opinion addressing the likely etiology and certain lay and medical evidence of record was provided.  In consideration thereof, there has been compliance with the Board's prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  During service, the Veteran was once treated for headache accompanied by other symptoms and months later sustained a head injury.

2.  There was no neurological injury or disease during service and chronic symptoms of migraine were not manifested during service.

3.  Symptoms of migraine have not been continuous since service separation, and migraine did not manifest to a compensable degree in the year following separation from service. 

4.  The current headache disability was manifested many years after service and is not causally or etiologically related to service.

5.  The current headache disability is not caused or worsened in severity by the service-connected status post scar and nasal laceration disability. 


CONCLUSION OF LAW

The criteria for service connection for headaches, including as secondary to the service-connected scar with disfigurement status post nasal laceration, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the collective March 2010 and June 2010 notice letters sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in July 2010, May 2011, and October 2015.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the headaches as provided through interview of the Veteran the Veteran's subjective complaints as it related to the current symptomatology and its effects on her daily life and performed thorough examinations.  The July 2010 and December 2015 VA examiners also reviewed the record; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  Because there is no competent evidence suggesting a link between the headache disability and the service-connected nasal laceration scar disability, no medical opinion was provided and none is needed on the question of secondary causation or aggravation in this case.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently variously diagnosed with migraine headaches and tension headaches.  Migraine headaches, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as migraine, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).


Service Connection Analysis

The Veteran contends that the current headache disability, variously diagnosed as migraine or tension headaches, had its onset during service following an in-service head injury or, in the alternative, were caused or aggravated by the service-connected nasal scar disability.  He seeks service connection on these bases.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a neurological injury or disease during service or chronic symptoms of migraine during service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for neurological problems.  In November 1971, there was complaint of headache accompanied by symptoms of occasional chills and congestion and attributed to a diagnosis of gastroenteritis.  There were no other reports of headache during service.   In February 1972, the Veteran sustained a minor scalp laceration and suture was performed; however, there was no report, complaint, diagnosis, or treatment of headache at that time.  On the August 1972 service separation report of medical history, the Veteran denied then having or having ever had frequent or severe headache.  At the August 1972 service separation examination, the head and neurological system were clinically evaluated as normal.  

Because the service treatment records are complete, show report of and treatment for headache along with other symptoms in November 1971, treatment for head injury in February 1972 with no accompanying or subsequent report of headache, the head and neurological system were clinically evaluated at the August 1972 service separation examination and determined to be normal, the Veteran reported nervousness while simultaneously denying frequent or severe headache on the August 1972 service separation report of medical history, the Board finds that a neurological injury, neurological disease, and migraine are conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no neurological injury or disease, and no chronic symptoms of migraine during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of neurological injury, neurological disease, or chronic symptoms of migraine during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no neurological injury or disease, or "chronic" symptoms of migraine during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of migraine since service, including to a compensable degree within one year of service separation.  The earliest post-service report of headaches shown in the record is in 1992, approximately twenty years after service separation.  The earliest evidence of diagnosis of a headache disability is in 2002, approximately thirty years after service.  The gap of approximately twenty years (or more) between service and the onset of migraine symptoms is one factor that tends to weigh against a finding of continuous symptoms of migraine after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of migraine since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of migraine manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's competent lay account of headaches during and since service; however, because the account is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing only one instance of headache in 1971 during service with no headaches after the 1972 in-service head injury, and the post-service lay and medical evidence showing an onset of headaches approximately twenty years after service, it is not deemed credible, so is of no probative value.  

The weight of the evidence is against a finding that the headache disability, which was manifested many years after service, is otherwise related to service, or the service-connected nasal laceration scar on a causation or aggravation basis.  After reviewing the record and interview and examination of the Veteran, the July 2010 VA examiner opined that the headache disability was less likely as not related to service and reasoned that the Veteran had only one complaint of headache during service.  The December 2015 VA examiner similarly opined that the headaches were less likely than not related to service.  The December 2015 VA examiner explained that there was no mention of a concussion or treatment or complaints of headaches at the time of the scalp laceration or at the separation examination performed six months later.  The December 2015 VA examiner further wrote that post-concussive headaches typically began within a few weeks after a concussion, and headaches occurring after six months would not be post concussive.  The December 2015 VA examiner added that the Veteran had multiple ear, nose, and throat (ENT) surgeries and sinus headaches, which commonly account for chronic headaches.  

Because the VA examiners had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion, the collective July 2010 and December 2015 VA medical opinions are of significant probative value.  As stated above, there is no competent evidence of a link between the headache disability and the service-connected nasal scar disability.  

The July 2011 VA treatment record that purports to link a diagnosis of post-concussive syndrome to the in-service head injury is of no probative value and is outweighed by the VA medical opinions above.  As pointed out by the December 2015 VA examiner, the July 2011 VA medical provider provided no rationale for the medical opinion.  Also, the December 2015 VA examiner noted that the absence of any further mention of the medical opinion in subsequent neurological notes indicates that the physician resident's medical opinion was likely not validated.  Furthermore, after considering private treatment records showing a December 2000 post-service head injury and subsequent headaches, the December 2015 VA examiner noted that the Veteran suffered a head injury with possible post-concussive headaches but these typically resolve, and there is not a current diagnosis of postconcussive headaches.  The Board also notes that it was unclear whether the July 2011 VA medical provider had considered evidence of the December 2000 post-service head injury.  

The Veteran, as a lay person, is competent to report past and current headache symptoms and to diagnose a headache disability because headache symptoms are observable through the senses; however, as explained above, the report of headache symptoms during and since service is not credible.  The evidence establishes factually that there was only one instance of headache in 1971 (i.e., during service) and no subsequent headaches during service or for many years after service.  In such cases where the headache disability is not shown until many years after service separation, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current headache disability and active service or the service-connected nasal scar disability where the headache disability was not manifested during service or for many years after service.  Such opinions as to causation involve making findings based primarily on medical knowledge of the etiology of headache disabilities and the potential relationship between the original nasal trauma with residual pain and disfigurement and the development or worsening of headaches.  There is no competent opinion of record linking the current headache disability to service, and no competent evidence of a relationship between the headache disability and the service-connected nasal scar disability on either a causation or aggravation basis.  Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that headaches were causally or etiologically related to service or were caused or aggravated by a service-connected nasal scar disability; therefore, service connection for headaches must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for headaches, including as secondary to the service-connected scar with disfigurement status post nasal laceration, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


